afeb. 28. 2019 1

1:48AM

  

PTOSC Transeo rtat lone DEPARTMENT OF HEALTH

CERTIFICATE OF DEATH

 

 

 

P|

 

 

 

 

 

Lowel NO, .----sssseeeserere--seseareene peas
7 Decderia Legal Nasred Grist, Mage. Lirti) TaNoheisa lame irene) O™~«S@
LARRY MCDOWELL . M
5. Soon Ekcurtty Nurka fA Ye Ur 1 eet Tele donh | oo Unio, | einer | 7 Dae inh Modhiiay trea | 6, Bainpiace {ty Ati fuale OF Fanci Country)
XXX-XX-XXXX 53 Mons oon Hous Mindes December 14, 1986 INDIANAPOLIS, IN

 

 

 

 

 

 

 

 

 

 

Ti, W Death Ceca Sorieeetiaie Other Trani A Hosp: py a ravi CO] Decedent Home CY Nursing HomefLoi-

Tesin Gare Fadty DO Other (Specty)

 

  

. Fs

COMMUNITY EAST HOSPITAL

 

 

 

1S, Guy Gr Town, Gate, And zip Gente
INDIANAPOLIS, INDIANA 46215

 

Th, Ginny OF Death

MARIGN

 

74. Marital Slatus Al Time tof Penarth

Bi Mared (7) Martad, fad Separated (1) Divorced
To Widowed C0 Newey Matted (C1 Unkronen

 

 

13. & 9 Spquee's Mahi
MAE CATHERINE MCDOWELL

DAY

 

15a. (Po vd Mloaden Last Rare

Te. Decedent's Usual Goce
TRUCK DRIVER

 

17, Kind Of Bute yincketry
HOSPITAL SERVICES

 

 

 

18. Residence — Gate
INDIANA

Tes, Geunty
MARION

 

 

18h, Sty Or Town
INDIANAPOLIS

 

 

The, Bireet And Nuniber
3116 ADAMS

fad. ApL No.

 

Be. ip cae

462418 aye OM

 

 

TH ie ay GT |

 

| 15. Cecadan's Extucaiion
High school gradvate or GED completed

2). Decadent G4 Hispanic Ongar
No, not Spanish/HispanielLating

37, Decedent's Face
Black or African American

 

{"S. Fothevs Hebe (Fist, Dada, La)
HORACE MCDOWELL

Pana OSOS~C~SY

 

 

 

 

7, Wahers

 

ame (rive, Gace, Laer)

WILLIE MAY WRIGHT

1 3116

 
  

SITET}

ADAMS INDIANAPOLIS,

  

 

 

i Cod

INDIANA 46218

 

 

 

 

 

 

 

   

 

 

 

   
 

ALing. Add Addilienal Lings if Narcessary,

we

    

 

 

   

QePsls

MAE CATHERINE MCDOWELL WIFE
‘ 245, Place Of Diz peation i
Te. Method Gl Disposition, . Place of bi Pre OF Cera, GME? Perea Ze Leeson = Gy, Teen, And Biate
ee ee }
CO Deniain ( Ertoniatera Frain Sc New rows emerenr y INDIANAPOLIS, (NOLANA
CO) Cite’ (Specify): *
2a, Wes Gomory Cavite 77, Heme And Gonplee Address Cf Fone Faciity 7 Fa Finer Home Deere umber.
Ove WY SR AMS & BLUITT FUNERAL HOME 4252 EAST 36TH STREET INDIANAPOLIS, INDIANA 46210 FHI1D00028
. _ ee
(37h. Seale OF irekiena Fi ag , ff " Bre, Wemnss Nuria (OF 7] ~|
| we C ; FDO10003HE
hate LF
OG? Gauze Of oath (See Instrectiens And Examples}
48, Peri. Enér The Ghain CH Eveote—Diseases, inguries, Or Complications—Thal Direcity Geused The Daath, Do Nal Enter Termina! Events Approxinaio
Buch As Cardia: Arron, Respiratory Arrest, Or Vanfriguiar Pibliation Withoul Ehowing The Elloogy. De Nol Aboraviate. Erdar Oniy One Gause On Inferval: Ongat
To Death

 

 

 

 

 

i bi F A.
Immediate Coute (Fine) Diseata Of Condilian Resulting In Gath Samara ——
Sequenualy Unt Conditians, if Any, Leading To The Causa Listed On 5, $25 fone : —
4 Cine A. Enter The Wnderlying Causa {Diseqse Or Injury ‘That inltaled aR Teen compan
Tho Events Rercuitiied in Wetsth) f.a9l c
: tyt ; — Tin to (hoy d Comer Oy

 

 

 

 

BE ceeenen ea Goriitoete Vo alan? | em 33, kieney Of Death
ver C1 Proly CY Ne Qiypancnm ‘ Uo Hew Pregrent faire Pane Yoed C) Progen A Tee OF Orch CY Hoh Pregrm Ct wire Oey ctea |p petuen 1 Hace 0) Arce rey baad
Q : 1 Notpregnird, Buc Program 43 Carpe Yer 7 Yerw Batora Get (C) Unite Bf Pregnera jenny Thea Pad, Your Qo o o

Sublis_ OJ

 

 

Bo Dolores

 

 

 

 

 

 

 

 

 

 

Canitying Biysain C) Gareres O] Heath Ofcer

 

 

49, Name, Address Ard Zip Gade Of Parson Cartifylag Gauge Of Death:

CAMAN

jolt 0 Arliaghea Ae |

44. License Humbe

a5. Gate Cored

 

   

 

Sd. Diate OF inyury (hae Day oa 35. Tare OF inaty a. Fa OF iequry (EG. Gecanone's Home, Comite] Be, Resiaurind, Werle
voy,
3 cece: iat Se C a. Cay Oe Tow Sab, Greet & Number
89 Describe Hew Injiny Quand ~— wo. If Transportalion Injury, Specity:
| C1 eps I Pree Puserin ote .
aT cigralice, of Povten Cavliying Cause OF Cea: ag, One}

 

49, Additions! Funesied Serine Prove

(LAO tvdals Los 4214

47. “Aas:

 

O\H 77)

oz gt 24,2 O10

 

 

 

Chia:

 

 

fi Gams

] 7, Fer Raghiray Onfy = ova Filed

talk

SEP 3 02010
